Citation Nr: 0407772	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating assigned for 
the veteran's eczema of the right leg, status post abscess 
and cellulitis (skin disability of the right leg).

2.  Entitlement to an initial compensable rating assigned for 
the veteran's tinea pedis.

3.  Entitlement to an initial compensable rating assigned for 
the veteran's tinea corporis.

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection for 
skin disability of the right leg, tinea pedis and tinea 
corporis, and assigned initial noncompensable evaluations for 
each of these conditions, effective December 6, 2000.  In 
that decision, the RO also denied entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  The veteran perfected 
a timely appeal of these determinations to the Board.

Because the veteran has disagreed with the initial ratings 
assigned for his skin disability of the right leg, tinea 
pedis and tinea corporis, the Board has identified the claims 
as listed on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In the December 2002 VA examination report, the physician 
indicated that, due to severity of the veteran's venous 
insufficiency with chronic varicosities of the left and right 
lower extremities and skin conditions, "he was not in a 
position to hold any job."  Moreover, in an August 2003 
statement, the veteran asserted that the combined impact of 
his chronic varicosities of the left and right lower 
extremities and skin conditions warranted a 100 percent 
rating.  The Board interprets the VA examiner's assessment 
and the veteran's statement as raising an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To date, the veteran's entitlement to a TDIU has not been 
considered by VA and it is referred the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001.  

The veteran's claims of entitlement to compensable 
evaluations for his skin disability of the right leg, tinea 
pedis and tinea corporis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

Because compensable ratings have been assigned for the 
veteran's venous insufficiency with chronic varicosities of 
the left and right lower extremities, there is no basis for 
the assignment of a separate 10 percent evaluation under 38 
C.F.R. § 3.324.


CONCLUSION OF LAW

Entitlement to a separate 10 percent evaluation based on two 
or more noncompensable service-connected disabilities must be 
denied as a matter of law.  38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), less than one month 
before the veteran filed this claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).  The United States Court of Appeals for Veterans 
Claims (Court), however, has held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Background and Analysis

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2003).

In the December 2000 rating decision, the RO denied 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The veteran perfected an appeal of this 
determination to the Board.  Service connection, however, was 
subsequently established for venous insufficiency with 
chronic varicosities of the left lower extremity (left lower 
extremity varicose vein disability), and for insufficiency 
with chronic varicosities of the right lower extremity (right 
lower extremity varicose vein disability), and the RO has 
assigned separate 60 percent evaluations for these 
conditions, which when, pursuant to the Note following 
Diagnostic Code 7120 were combined pursuant to 38 C.F.R. 
§ 4.25, using the bilateral factor contained in 38 C.F.R. 
§ 4.26, resulting in a single 90 percent rating, effective 
December 6, 2000.  

In light of the foregoing, this claim is moot, because as a 
matter of law, a veteran may not be awarded a separate 10 
percent rating for multiple noncompensable disabilities 
pursuant to 38 C.F.R. § 3.324 where, as here, his lower 
extremity varicose vein disabilities have been assigned 
compensable evaluations, effective December 6, 2000, i.e., 
the same effective date as the noncompensable evaluations 
assigned for his skin disability of the right leg, tinea 
pedis and tinea corporis.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the Board reiterates claim must be 
denied based on a lack of entitlement under the law.  See 
Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 is denied as moot.


REMAND

Also before the Board are the veteran's claims seeking 
compensable initial evaluations for his skin disability of 
the right leg, tinea pedis and tinea corporis.  For the 
reasons set forth below, these claims must be remanded for 
further development and adjudication.

In his September 2002 Substantive Appeal, the veteran 
reported receiving treatment at the Pittsburgh, Pennsylvania, 
VA Medical Center.  Further, in his examination report, the 
physician who conducted the December 2002 VA arteries, veins 
and miscellaneous examination, which addressed the nature, 
extent and severity of the veteran's skin problems, noted 
that he was receiving treatment at that same VA medical 
facility and that he was under the care of a dermatologist.

Currently, no records of the veteran VA outpatient treatment 
have been associated with the claims folder.  The Board notes 
that this is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Further, pursuant to the VCAA, VA 
must obtain these records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(b-c) (2003).  

The RO must also obtain these treatment records because they 
might contain diagnostic studies and other conclusions that 
might be determinative in the disposition of these claims.  
Indeed, these treatment records may be especially important 
in this case in light of the Court's decision in Fenderson.  
In that case, the Court held that where, as here, the veteran 
challenges the initial evaluations assigned immediately 
following the grants of service connection, VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

Further, as noted above, the RO has granted service 
connection and assigned 60 percent evaluations for the 
veteran's left and right lower extremity varicose vein 
disabilities under Diagnostic Code 7120, effective December 
6, 2000, the effective date of service connection for each of 
his service-connected skin disabilities.  In this regard, the 
Board observes that the criteria for a 60 percent evaluation 
under that code includes stasis pigmentation, eczema, and 
persistent ulceration.

The Board notes that this is significant because the 
veteran's skin disability of the right leg and tinea pedis 
both involve skin disorders affecting his lower extremities.  
VA, however, may not assign separate evaluations if doing so 
violates the rule against pyramiding, i.e., the 
manifestations already appear to be compensated.  See 
38 C.F.R. § 4.14 (2203); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

With respect to the veteran's tinea corporis claim, the Board 
observes that The Merck Manual (17th ed. 1999) identifies 
this condition as ringworm of the body.  Id. at page 802.  As 
such, because it affects areas of the body other than the 
lower extremities, i.e., regions that are not contemplated in 
the evaluations of the veteran's lower extremity varicose 
vein disabilities, the assignment of a separate compensable 
evaluation would not violate the rule against pyramiding.  
Thus, on remand, the veteran should be afforded a VA 
examination, and in the report of that examination, the 
examiner should indicate the parts of the veteran's body 
affected by this condition, as well as its manifestations and 
severity.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for skin 
problems since December 2000.  This 
should specifically include any records 
of the veteran's treatment at the 
Pittsburgh, Pennsylvania, VA Medical 
Center, dated since December 2000.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the current nature and 
extent of his service-connected tinea 
cruris, manus and pedis.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
report of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  The 
examiner should describe any scarring, 
exfoliation, exudation, ulceration, 
crusting, objective evidence of itching, 
disfigurement, and the extent and 
exposure of the affected areas, which 
should be identified.  In addition, the 
examiner must approximate the percent of 
both the veteran's entire body, as well 
as his exposed areas, that are affected; 
whether no more than topical therapy is 
required; and state whether systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs, are required, 
and if so, indicate whether the drug 
therapy was necessary for less than six 
weeks per year, for at least six weeks 
per year, or was required on a constant 
or near-constant basis, during the 
previous 12-month period.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
In doing so, the RO must again consider 
the former regulations for evaluating 
skin disabilities, in effect when the 
veteran filed his claim of service 
connection in December 2000, as well as 
the revised criteria that became 
effective August 30, 2002.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



